DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-27 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	The following references may be referred to:
	D1 (US 20170123212 A1)
	D2 (US 20220004007 A1, effective 9/2019)

Claims 1, 2 rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.
Regarding claim 1, D1 teaches a display apparatus (Figs. 1-4, Fig. 20) comprising: 
an image forming apparatus (30) configured to form an image; 
a projection optical system (40) configured to project the image formed by the image forming apparatus; and 
a combining optical system (50, 51-54) configured to provide the image projected from the projection optical system combined with light from an external landscape (¶84), wherein the combining optical system is configured to divide the image projected from the projection optical system into same images and focus the same images on different positions (¶95, ¶98, and Fig. 4).
Regarding claim 2, D1 teaches the display apparatus of claim 1, and further discloses wherein the combining optical system comprises a plurality of holographic optical elements sequentially provided along an optical path of the image projected from the projection optical system (¶203, where hologram replacements for the concave reflectors are considered; it is considered from this disclosure that D1 contemplated using holograms to obtain the same optical performance, and must thus exhibit substantially the same reflectance and transmittance characteristics, i.e. reflecting some light and transmitting other portions of light).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of D2.
Regarding claim 16, D1 teaches the display apparatus of claim 1, but does not explicitly show wherein the combining optical system comprises a holographic optical element and a plurality of translucent mirrors sequentially provided along an optical path of the image projected from the projection optical system.
D2 explicitly shows wherein the combining optical system (Fig. 8) comprises a holographic optical element (45, ¶48) and a plurality of translucent mirrors (94, 74) sequentially provided along an optical path of the image projected from the projection optical system (Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the translucent mirrors of D1 with a hologram according to the teachings of D2 and thereby improved reflection by one of the translucent mirrors.
Regarding claim 17, the modified D1 teaches the display apparatus of claim 16, and inherently discloses wherein the holographic optical element comprises a first surface configured to diffract incident light, and a second surface opposite the first surface and configured to transmit incident light (¶48, volume hologram 45 necessarily admits light into the volume, then reflected as in Fig. 8).

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.
Regarding claim 26, D1 teaches the display apparatus of claim 1, D1 explicitly shows a head up display that superimposes information, i.e. “augmented reality” (e.g. ¶5) but does not explicitly show including a virtual reality (VR) display apparatus, an augmented reality (AR) display apparatus, or a mixed reality (MR) display apparatus implemented in a form of a head mounted type apparatus, glasses type apparatus, or goggles type apparatus.
D2 explicitly shows that analogous optics may be implemented in such devices (¶5).
D1 in a head mounted device as taught by D2 thereby reducing the number of optics required for, e.g. an image for each eye.
Regarding claim 27. D1 teaches a display apparatus (Figs. 1-4, Fig. 20) comprising: 
an image forming apparatus (30) configured to form an image; 
 a projection optical system (40) configured to project the image formed by the image forming apparatus; and 
a combining optical system (50, 51-54) configured to provide the image projected from the projection optical system combined with light from an external landscape (¶84), the combining optical system comprising a plurality of translucent mirrors (51-54) sequentially provided along an optical path of the image projected from the projection optical system, wherein the plurality of holographic optical elements are configured to respectively focus a same image on different positions (¶34, ¶39, ¶41, ¶43).
D1 explicitly contemplates that holograms may be used to perform the disclosed optical operations (¶203).
D1 does not explicitly show a plurality of holographic optical elements sequentially provided along an optical path of the image projected from the projection optical system.
D2 teaches an analogous system of a plurality of translucent mirrors (Fig. 8, 94, 74, 44), including adding reflective holograms to the mirrors (¶48) delivering a same image on different positions (fields of view 62, 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized reflective holograms to perform the projection of D1 in view of D1’s disclosure of holograms as an alternative, and the teachings of D2 that the reflective holograms may be employed to improve reflection and therefore the brightness.

Allowable Subject Matter
Claims 3-15 and 18-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872